[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON THE ADMINISTRATOR'S MOTION TOENTER JUDGEMENT DISMISSING PLAINTIFF'S APPEAL
The Administrator's Motion for Judgment of Dismissal of Claimant's Appeal is denied, and the matter is remanded to the Board of Review, pursuant to C.G.S. § 31-249b.
The purpose of the remand is to enable this court to be given to understand more specifically whether the preceding determinations were unreasonable, arbitrary or illegal. This limited scope of review is not comfortably possible on the current record. CT Page 3879
Among the issues upon which additional clarity is sought are: was the employee terminated for "wilful misconduct" as the Referee defined it; or, rather, for a "specific incident of a rule violation", as to which the Referee states "the rules of the employer are quite clear"; if the latter, which rule? If the rule is one of the "Disciplinary Procedures Polic[ies] of the employer, which one?
It may be that, in the view of the Board, these issues require further illumination by the Referee unless the Board feels sufficiently apprised to further inform the record on its own. The Board is hereby specifically authorized by this decision to remand the matter to the Referee should it so deem appropriate as this court is empowered to do by the foresaid statute.
As to the Board itself, it is hoped the remand, and its likely return here will enable this court of limited review to determine the bases by which it might uphold the Board's conclusion that "the Referee's findings of facts are supported by the record", and that the Referee's "conclusion . . . is legally consistent with those findings and the . . . Act . . . ."
Absent more pointed articulation of the conclusions reached and underlying rationale employed, this court feels unable to dismiss, sustain or reverse.
Remanded.
NADEAU, J.